Title: Statement III: [Application of the Fund Constituted Congress for Reducing the Public Debt], 13 February 1793
From: Hamilton, Alexander
To: 

Statement of the Application of the Fund Constituted by the Act of Congress, Passed on the 8th. of May 1792, for Reducing the Public Debt, Arising from the Interest on the Sums of Said Debt Purchased, Redeemed, and Paid into the Treasury of the United States. 






1791.
Dollars. Cts.
1791.
Dollars. Cts.


April 1st. To interest due this day on the Stock purchased
4.230. 63.
July 1st. By balance to the credit of the Commissioners for reducing the public debt, deposited, as follows:



July 1st. To ditto ditto
5.103. 2.
In the Bank of North America
8.711. 97.





In the hands of the Commissioner of loans for the State of Massachusetts
  531. 68.




        

 9.243. 65.


        
 9.243. 65.

 9.243. 65.




1792.



To balance
9.243. 65.
January 1st. By balance to the credit of the Commissioners for reducing the public debt, deposited, as follows:



October 1st To interest due this day on the Stock purchased
8.635. 18.




  
    
      In the Bank of North America
      23.830. 37.
    
    
      In the hands of the Commissioner of loans for the State of Massachusetts
      531. 68.
    
    
      In the hands of the Commissioner of loans for the State of New York
         505. 79.
    
  




1792 January 1st. To ditto ditto
6.989. 1.




        

 24.867. 84.


        
 24.867. 84.

 24.867. 84.




1792.



To Balance
24.867. 84.
July 1st By balance to the credit of the Commissioners for reducing the public debt, deposited, as follows:



April 1st. To interest due this day on the Stock purchased
6.989. 1.





    
      In the Bank of North America
      23.830. 37.
    
    
      In the Bank of the United States
      17.639. 80.
    
  




1792.


 41.470. 17.


April 1st. To interest due this day on part of the Stock paid into the treasury by the state of Pennsylvania, for land on Lake Erie, purchased from the United States
48. 63




July, 1st To ditto ditto on the Stock purchased
9.338. 76.




To do. do. on the Stock paid as above, for land on Lake Erie
48. 63.




To do. do. on the Stock paid into the treasury on account of the commutation of Willis Wilson
  127. 30.




        
41.470. 17.
        
41.470. 17.


To balance
41.470. 17.




October, 1st. To interest due this day on the Stock purchased
9.366. 24.




To do. do. on Stock paid as above, for land on Lake Erie
48. 63.
By purchases made by Samuel Meredith, from the 29th to the 31st of October 1792, as reported to Congress by the Commissioners for reducing the public debt, on the 17th of November 1792
25.969. 96.


To do. do. on the Stock paid as above, on account of the commutation of Willis Wilson
21. 21.


1793





January 1st To do. do. on the stock purchased
9.420. 42.




To do. do. on the Stock paid as above, for land on Lake Erie
48. 63.
By purchases made by Samuel Meredith, from the 17th to the 26th of January 1793, inclusive, agreeably to his account rendered to the Treasury
34.585. 99.


To do. do. on the Stock paid as above on account of the Commutation of Willis Wilson
21. 21.


To do. do. on the Stock paid into the treasury, by John Hopkins, for a balance due from him in indents of interest
   159. 44.
Note—Interest stated per contra remained in the Bank of the United States, until expended.
        



 60.555. 95.
        
60.555. 95.



Remarks.
In addition to the sums received as within stated, there remain to be received from the following persons, balances found to be due from them, on the settlement of their accounts at the Treasury, Viz:



dollars. Cts.


From William Heth, for interest received on Stock purchased by him,
658.83.


From Benjamin Lincoln, for do. do.
154.49.


From ditto   for interest struck on Stock purchased by him, stated in his name in dividend accounts of Commissioner of loans for the State of Massachusetts; now transferred to the books of the treasury among unclaimed dividends
368.56.


The fund is likewise liable to receive additions of interest on the following sums paid into the Treasury, upon which no dividend has yet been struck—Viz.
On 85. 032. ⁸⁄₁₀₀ dollars, unfunded Stock received from the State of Pennsylvania, for land on Lake Erie.
On 1.356. ⁸⁷⁄₁₀₀ dollars, received from Jonathan Burrall, which had been paid to him, on a balance due in the Commissary department.
These sums at present stand on the books of the Treasury, in the name of Samuel Meredith, Treasurer of the United States, in trust for the United States.
Also, for the interest on the debt due to foreign Officers, now in a course of redemption.

Alexander Hamilton, Secretary of the Treasury.
Treasury Department, February 13th. 1793.

